                Case 1:15-cr-00867-RMB Document 620 Filed 03/31/20 Page 1 of 1

RE: US v Halkbank
Cary, Rob <RCary@wc.com>
Mon 3/30/2020 11 00 AM
To: Richard Berman <Richard_Berman@nysd.uscourts.gov>; Berman NYSD Chambers
<BermanNYSDChambers@nysd.uscourts.gov>
Cc: Kamaraju, Sidhardha (USANYS) <Sidhardha.Kamaraju@usdoj.gov>; Denton, David (USANYS)
<David.Denton@usdoj.gov>; Rebold, Jonathan (USANYS) <Jonathan.Rebold@usdoj.gov>; Lockard, Michael (USANYS)
<Michael.Lockard@usdoj.gov>
Dear Judge Berman:

Thank you for your email of Friday afternoon. I have now had the opportunity to consult over the
weekend with our client and we have been authorized to proceed to arraignment on Tuesday by
telephone. A hearing, of course, would have been preferred to introduce myself to the Court and to
discuss the challenges posed by the COVID-19 crisis to meeting and consulting with my client in Turkey
to prepare and develop the legal and factual defenses in this case.

I am conﬁdent, however, that we can constructively begin to address all such challenges on Tuesday by
telephone and, indeed, if helpful, via video conference. To the extent helpful to the Court's inquiry about
a teleconference arraignment, and given the unprecedented circumstances we face, we are prepared to
move forward according to the Court's Order (Doc. 614).

I have the dial-in information, and I also look forward to meeting you by telephone on Tuesday.

Respectfully,

Rob Cary

Robert M. Cary
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, D.C. 20005
(P) 202-434-5175 |(F) 202-434-5029
RCary@wc.com |[www.wc.com/rcary]www.wc.com/rcary

From: Richard Berman <Richard_Berman@nysd.uscourts.gov>
Sent: Friday, March 27, 2020 2:40 PM
To: Cary, Rob <RCary@wc.com>
Subject: US v Halkbank

Dear Mr. Cary,
Thank you for your letter of March 27, 2020 advising that Williams & Connolly is authorized to appear on
behalf of Halkbank at the scheduled arraignment on March 31, 2020. You are most welcome to
participate in these proceedings.
Chelsea Talbot mentioned that she has advised you that we are holding the arraignment via tele-
conference, if that is acceptable to you, and that she forwarded to you the details of participating by
phone.
I look forward to meeting you.
Richard M. Berman, USDJ



This message and any attachments are intended only for the addressee and may contain information that is privileged and
conﬁdential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.
